DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 12, 13, 15-17, 20, 23, 25, 27, 28, 30 and 31 in the reply filed on November 16, 2020 is acknowledged.
Claims 14, 18, 19, 21, 22, 24, 26 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15-17, 20, 23, 25, 27, 28, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 contains the limitations “for bookbinding, with gloss/bright or mat finish,” and “intended to be printed.” It is unclear as to what structural/process requirements, if any, said limitations imparts upon the invention. In efforts to further the prosecution the limitation will be interpreted as an intended use limitations.
Claim 1 contains the limitation “highly receptive to the liquid ink of digital printers.” This limitation is indefinite since it does not specify a measurable value and/or specific type of ink and is subjective in nature. In efforts to further the prosecution this limitation is interpreted as requiring any receptivity to any ink. 
Claim 1 contains the limitation “and components that at temperatures around 200 degrees Celsius for less than one minute initiate the state of polymerization/vulcanization.” This limitation is indefinite since the nonionic thickener composition is not defined. Therefore it is impossible to predict what materials would provide said property of initiating polymerization/vulcanization at said temperature for less than one minute. In efforts to further the prosecution the limitation will be interpreted as requiring a generic initiator, crosslinking agent, vulcanization agent or crosslinking accelerator. 
	 Claim 1 contains the limitation “about 35% by weight as dry weight.” It is unclear if this limitation refers to weight percentage relative to the aqueous composition component or to the second paste. In efforts to further the prosecution the limitation will require any amount of acrylic resin within the aqueous composition and/or the second paste.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a printing method/machine and, accordingly, the identification/description is indefinite.
Claim 1 contains the limitation “optical white.” It is unclear as to what exact chemical or material this is referring to. In efforts to further the prosecution the limitation will be interpreted as requiring any generic optical whitener.
	Claims 17, 28, 30 and 31 contain the limitation “a viscosity of approximately 50,000 cps.” This limitation is indefinite since it does not provide a temperature for which the viscosity value is measured. In efforts to further the prosecution the limitation will be interpreted as requiring 50,000 cps at between 10 and 30 degrees Celsius.
	Claims 17, 28, 30 and 31 contain the limitation “an appropriate filler.” This limitation is indefinite because it is qualitative, subjective and nondescript. In efforts to further the prosecution the limitation will be interpreted as requiring any filler. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 16, 23, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 4,743,470 to Nachtkamp in view of USPN 2,602,723 to Rogers and 2016/0075159 to Zeng.
Regarding Claims 1, 15, 16, 23, 25 and 27
	Nachtkamp teaches a process for preparing a natural, artificial or synthetic fiber by sizing (with hydrophobic agent), drying and pre-treating the fabric on at least one side with a first paste with an air knife coater, which would necessarily meet the limitations of “so as to make the surface planar, and regulate the thickness” and applying a second layer of a second paste on at least one layer comprising a second paste having a viscosity of at least 7500 cps such as 10,000 cps (Nachtkamp, abstract, claim 1, column 15, lines 1-68). Nachtkamp teaches that the second paste is a mixture consisting of at least one polyurethane thickener, an acrylic resin, and optional additives (Id.). 
	Nachtkamp does not appear to teach the first step of preparing an unfinished fabric or cloth by desizing, washing and whitening. However, Rogers teaches a method of treating cotton textiles by desizing, washing, treating with an optical whitener (Rogers, abstract, see full document). Rogers teaches that said process provides a desired and superior degree of 
	Zeng does not appear to teach finishing the fabric with a calendaring step. However, Zeng teaches a coated fabric that calendaring after coating steps, results in a smoother surface and or higher/gloss products (Zeng, abstract, paragraphs [0008], [0015]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the coating process of Nachtkamp and to additionally add a calendaring step after coating as taught by Zeng, to provide a smoother surface and/or higher gloss products.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VINCENT TATESURE/Primary Examiner, Art Unit 1786